DETAILED ACTION
Applicants’ arguments, filed 16 March 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Errors in Prior Office Action and Reopening of Prosecution
Applicant has provided arguments in applicant’s response on 16 March 2022. In view of these arguments, the examiner currently takes the position that various positions previously taken by the examiner in the prior office action on 17 December 2021 were made in error. The examiner takes the position that the section in the office action entitled “Close Prior Art – Rejections Withdrawn” in the office action on 17 December 2021 on page 2 through the top two lines was in error. The examiner takes the position that the section entitled “Allowable Subject Matter” in the office action on 17 December 2021 on pages 18-20 was in error.
This error was likely made in view of the examiner’s misunderstanding of applicant’s specification. The issues surrounding the examiner’s misunderstanding of applicant’s specification were addressed in applicant’s most recent response on 16 March 2022 (hereafter referred to as applicant’s response). For example, one such issue discussed in most recent response concerns sequestration of the bioactive 
As such, the examiner has recast the applied rejections in view of a corrected understanding of the instant application.
Therefore, this office action has been made NON-FINAL as the rejections in the prior office action were based upon an erroneous understanding of the invention and of the instant specification.
The previously indicated allowable subject matter has been withdrawn as it also appears to have been based upon the examiner’s misunderstanding of the instant specification.


Claim Interpretation
Introduction: The examiner has included this section of the office action to best explain how and by whom the various steps of claim 1 would be performed. The examiner takes the position that the claim interpretation here supersedes claim interpretation provided previously in the prosecution history as the claim interpretation 
Claim Text (1): A method of repairing injured tissue in a subject in need thereof, the method comprising:
contacting a microparticle comprising a mineral layer with a polynucleotide selected from the group consisting of small interfering RNAs (siRNAs), messenger RNA (mRNA), short hairpin RNAs (shRNAs), and RNA aptamers, wherein the polynucleotide is adsorbed to the mineral layer; and
Examiner Note (1): The first contacting step would likely have been performed by the manufacturer of the composition used in the claimed method. The manufacturer would likely have made the microparticle comprising a mineral layer, made the polynucleotide, then contacted these together to be shipped to healthcare professions to be used on patients. In the alternative, this contacting step could have been performed by a healthcare professional. This would most likely occur had the microparticle comprising the mineral layer and the polynucleotide been packaged separately by the manufacturer, only to be combined just prior to use.
Claim Text (2): contacting the microparticle [Examiner Note: the microparticle referred to here comprises a polynucleotide added in the previous step] with the injured tissue, wherein the polynucleotide is released, is taken up by cells of the injured tissue, and results in increased production of a bioactive peptide, wherein the bioactive 
Examiner Note (2): This contacting step would most likely have been performed by a healthcare professional. The healthcare professional would have applied the microparticle comprising the polynucleotide to the injured tissue of the patient.
Claim Text (3): sequestering the bioactive polypeptide secreted from the cells with the microparticle; and
Examiner Note (3): This step would not have been consciously performed by a person. In contrast, the sequestering step describes what would have occurred in vivo after the second “contacting” step was performed. This step describes what would have been occurring in the patient’s body after the second contacting step was performed by the healthcare professional, without additional involvement by the patient or healthcare professional beyond what already occurred in the second contacting step. This step could have occurred while the patient is sleeping or resting, as it describes processes that happen inside the patient’s body which do not require conscious involvement by the patient.
Claim Text (4): releasing the polypeptide as the mineral layer of the mineral coated microparticle degrades.
Examiner Note (4): Like the sequestering step, this step would not have been consciously performed by a person. In contrast, the sequestering step describes what would have occurred in vivo after the second “contacting” step was performed. In contrast, this describes what would have been occurring in the patient’s body after the second contacting step was performed by the healthcare professional, without 
Conclusion to This Section of the Office Action: The instantly claimed invention is understood to require only two steps to be consciously performed by humans. The first step is contacting a microparticle in the absence of a polynucleotide with the polynucleotide. The second step is contacting the microparticle combined with the polynucleotide with injured tissue from the patient. The sequestration and release steps are understood by the examiner to describe what must occur in the patient’s body after contact of the microparticle and polynucleotide with the injured tissue in order for the method to meet the claimed requirements.

Specification
The examiner has reproduced text from the instant specification on page 17, paragraph 0084 below, with clarifying points made by the examiner in bold brackets. This section of the office action is included in order for the examiner to explain how this paragraph of the instant specification is being interpreted by the examiner.

[0084] As noted above, upon contact between the microparticle and the cell, bioactive polypeptide encoded by the polynucleotide is released. [The examiner notes that in the case wherein the polynucleotide is mRNA, the polypeptide would have been released from a cell in the body of the patient, not from the microparticle. This is because the mRNA would have released into a cell, would have made polypeptide in the cell by translation, would have been sequestered by the microparticle, then released by the microparticle, as in the above sentence.] The released bioactive poypeptide [The examiner notes that this appears to be a mis-spelling of the word “polypeptide] can then further be sequestered by the mineral coated microparticle. More [In view of applicant’s response on 16 March 2022, the examiner understands that these charges and acidic and basic moieties contribute to sequestering the polypeptide.] The mineral binds bioactive polypeptides via electrostatic interactions between the coating and the polypeptide. [In view of applicant’s response on 16 March 2022, the examiner understands that the electrostatic interactions between the microparticle coating and the polypeptide sequester the polypeptide.] The highly nanoporous nature of the coating creates a large surface area that affords a high peptide binding capacity.

The above text is provided by the examiner to clarify what is meant by paragraph 0084 of the instant specification. 
The examiner objects to the specification only in that applicant spelled the word “polypeptide” incorrectly on the third line of paragraph 0084 of the instant specification.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-8, 10, 14-15, 18-19, 21-22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 2016/0017368 A1) in view of Parinder et al. (WO 2017/214175 A1).
Murphy et al. (hereafter referred to as Murphy) is drawn to mineral coatings and cell transfection, as of Murphy, title and abstract. Murphy teaches the following in paragraph 0151, which is reproduced below.

    PNG
    media_image1.png
    165
    459
    media_image1.png
    Greyscale


As to the second step of claim 1, this step requires contacting the microparticle (comprising RNA) with injured tissue. Murphy does appear to teach contacting the microparticle with tissue by subcutaneous injection of the microparticle combined with mRNA into a mouse (though the tissue is not injured).
As to claim 1, the claim requires that the RNA of Murphy result in increased production of a cytokine or growth factor. Murphy does not teach this in the above-reproduced paragraph because the mRNA taught by Murphy in that example encodes for firefly luciferase rather than a cytokine or growth factor. Nevertheless, elsewhere in the reference, Murphy teaches that the polynucleotide may encode for a cytokine or growth factor including VEGF (vascular endothelial growth factor), as of Murphy, paragraphs 0077-0078. It would have been prima facie obvious for one of ordinary skill in the art to have substituted the mRNA encoding for a growth factor in place of the mRNA encoding for firefly luciferase. This is at least because mRNA firefly luciferase appears to have been used as an imaging agent in order to test whether the method of Murphy successfully results in the production of protein or peptide in vivo. In contrast, the cytokines or growth factors of Murphy would have been expected to have had therapeutic potential. As such, the skilled artisan would have been motivated to have substituted a mRNA encoding for a cytokine or growth factor, as of Murphy, paragraphs 
Murphy differs from the claimed invention because Murphy does not teach contact the mRNA combined with a mineral coated microparticle with injured tissue; in contrast, Murphy teaches contacting this mineral coated microparticle with healthy tissue.
Parinder et al. (hereafter referred to as Parinder) is drawn to modified RNA encoding for vascular endothelial growth factor (VEGF), as of Parinder, title and abstract. This may be useful for treating a diabetic ulcer, as of Parinder, at least page 6, paragraph 026. Parinder teaches administration via direct administration to the area to be treated, as of Parinder, page 166, claim 108 of Parinder.
Parinder does not teach a mineral coated microparticle.
It would have been prima facie obvious for one of ordinary skill in the art to have administered the combination of a mineral coated microparticle of Murphy with mRNA encoding vascular endothelial growth factor, as of Parinder, to a diabetic ulcer in a patient suffering from diabetic ulcers. Parinder is drawn to mRNA encoding vascular endothelial growth factor and suggests administration to patients with diabetic ulcers, and administration directly to the area to be treated. As the mineral coatings of Murphy provide enhanced transfection with reduced cytotoxicity, as of Murphy, abstract, the skilled artisan would have been motivated to have administered the mRNA encoding VEGF in combination with the mineral coated microparticle of Murphy to the area to be 
As to claim 1, the claim requires sequestering the polypeptide secreted from cells with the microparticle followed by releasing the polypeptide. Murphy does not explicitly teach this; however, it is the examiner’s position that this would likely have happened in the method of Murphy, whether by itself or as modified by Parinder. This determination is made in view of the fact that the method taught by Murphy, paragraph 0151, includes administration of a mRNA encoding a polypeptide along with mineral coated microparticles. The skilled artisan would have expected that the mRNA in that paragraph would have been inserted into cells and would have produced the protein for which it encodes. The skilled artisan would then have expected that the protein thus produced would have been sequestered by the mineral coated microparticle of Murphy followed by eventual release. This determination is made at least in view of the fact that the mineral coated microparticles in Murphy appear to be essentially the same as those in the instant application. As such, the skilled artisan would have expected that the mineral coated microparticle of Murphy would have been able to have sequestered proteins or peptides via electrostatic interactions in Murphy even if this feature was not understood by Murphy. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. See MPEP 2112(I). As best understood by the examiner, for the reasons set forth above, the sequestration and release of protein 
As to claims 2-3, Parinder teaches a diabetic ulcer, as of Parinder, at least page 6, paragraph 026.
As to claim 4, Murphy teaches a plate-like microstructure in paragraph 0073. 
As to claim 5, Murphy teaches a pore size of 250-400 microns in paragraph 0127 and a particle size of what is believed to be about 1-10 microns, as of Murphy, paragraph 0054. While these sizes are not the same as what is required by the instant claims, the examiner notes that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a mineral coated particle for delivery of a genetic agent are taught by Murphy. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of particle size and pore size by routine experimentation.
As to claim 7, Murphy teaches the ceramic magnetite as the core, as of Murphy, paragraph 0068. Murphy also teaches poly lactide glycolide (a polymer) as the core, as of Murphy, paragraph 0011.
As to claim 8, Murphy teaches hydroxyapatite as of paragraph 0012.
As to claim 10, the skilled artisan would have expected that the combination of the polynucleotide of Murphy and a mineral such as hydroxyapatite would have resulted in a structure that can be considered both a polynucleotide complex and a mineral complex, as required by the claim.

As to claim 15, Murphy teaches vascular endothelial growth factor and other growth factors, as of Murphy, paragraphs 0077-0078. Parinder also teaches mRNA encoding vascular endothelial growth factor.
As to claim 18, Murphy teaches a plate-like microstructure in paragraph 0073. 
As to claim 19, Murphy teaches a pore size of 250-400 microns in paragraph 0127 and a particle size of what is believed to be about 1-10 microns, as of Murphy, paragraph 0054. While these sizes are not the same as what is required by the instant claims, the examiner notes that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a mineral coated particle for delivery of a genetic agent are taught by Murphy. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of particle size and pore size by routine experimentation.
As to claim 21, Murphy teaches the ceramic magnetite as the core, as of Murphy, paragraph 0068. Murphy also teaches poly lactide glycolide (a polymer) as the core, as of Murphy, paragraph 0011.
As to claim 22, Murphy teaches hydroxyapatite as of paragraph 0012.

As to claim 25, Murphy teaches mRNA in paragraph 0151, and Parinder also teaches mRNA.
Note Regarding Reference Date: The instant application is understood to have an earliest effective filing date of 5 July 2017 based upon a provisional application to which the instant application claims benefit. Parinder was published in December 2017, which is after the earliest effective filing date; as such, Parinder is not prior art under AIA  35 U.S.C. 102(a)(1). However, Parinder was filed on 6 June 2017, and was effectively filed as early as 7 June 2016, based upon a provisional application upon which Parinder claims benefit. As such, Parinder appears to be prior art under AIA  35 U.S.C. 102(a)(2). Also, as best understood by the examiner, there does not appear to be a common inventor or assignee between Parinder and the instant application; as such, the exceptions under AIA  35 U.S.C. 102(b)(2) would not appear to be applicable.


Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 2016/0017368 A1) in view of Parinder et al. (WO 2017/214175 A1), the combination further in view of Xiao et al. (Acta Biomaterialia, Vol. 9, 2013, pages 8374-8383).
Murphy is drawn to a method of administering a nucleic acid therapeutic in a mineral coated particle, which exemplifies in vitro release. Parinder is drawn to administration of a mRNA encoding vascular endothelial growth factor, and teaches 
Murphy differs from the claimed invention because Murphy does not appear to teach a needle-like hydroxyapatite.
Xiao et al. (hereafter referred to as Xiao) is drawn to hydroxyapatite microspheres for the release of bone morphogenic protein 2, as of Xiao, page 8374, title and abstract. Said hydroxyapatite appears to be needle-like, as of Xiao, page 8376, right column, second to last paragraph and page 8377, figure 1b. Xiao teaches a pore size of 10-20 nm, as of Xiao, page 8377, right column, third to last paragraph.
While Xiao teaches a hollow particle, Xiao does not teach that the hydroxyapatite coats another substance.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the hydroxyapatite of Murphy to have been needle like, as of Xiao. Murphy is drawn to a hydroxyapatite coated particle for release of a therapeutic agent, but does not specify that the hydroxyapatite may be in a needle-like form. Xiao teaches that a needle like form of hydroxyapatite is suitable for release of a therapeutic agent. As such, the skilled artisan would have been motivated to have modified the hydroxyapatite in Murphy to have been in a needle like structure for predictable release of a therapeutic agent with a reasonable expectation of success.
As to claim 6, the claims require a particular needle length. This length appears to be taught as of Xiao, page 8377, figure 1b. To the extent that, purely en arguendo, the needle in Xiao, figure 1b is of a different size than what is claimed, the skilled artisan would have been motivated to have optimized the size of the needle of Xiao to have 

Response to Declaration Under 37 C.F.R. 1.132
The examiner has included this section of the office action to respond to various positions taken in the declaration submitted on 15 March 2021 as it is applicable to the current rejection.
Declarant’s Position (paragraph 6): As mRNA has a short cytoplasmic half-life and highly unstable relative to pDNA, intracellularly and extracellularly, one skilled in the art would not, and could not, believe that mRNA would be stable and long-lived to be capable of delivering local growth factors such as with the methods from Kim et al. or as an alternative in any other pDNA delivery strategy to repair injured tissue.
Examiner’s Response: The examiner notes that the mRNA in the prior art appears to be modified, e.g. with pseudouridine. See paragraph 0151 of Murphy and Parinder, page 45, paragraph 0206. It is the examiner’s best understanding that these modifications would have been expected to have increased mRNA stability. The above-reproduced text is deficient because it is unclear whether declarant, when referring to “mRNA”, is referring to all types of mRNA or only to “natural” mRNA made from unmodified nucleotides.
Declarant’s Position (paragraph 6): Accordingly, sequestration and stabilization of the protein within the microparticle mineral coating post-nucleic acid delivery is critical to the improved healing outcome observed and would not have been expected based on the findings of Kim et. al.
Examiner’s Response: To the extent that this applies to the above rejection, the examiner notes that Murphy does teach a mineral coating, as of Murphy abstract. As such, there may have been a reasonable expectation that the method of Murphy would have resulted in the sequestration and stabilization of the protein described above even if this property was not recognized by Murphy. Something which is old (e.g. the method of Murphy, which includes mineral coated particles) does not become patentable upon the discovery of a new property (that the method of administering mRNA with mineral coated microparticles results in sequestration of the protein formed from mRNA administration), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II).
Declarant’s Position (paragraph 7): [T]here is simply nothing in Murphy et al. to teach that the microparticles could allow for increased duration of mRNA effects such to locally capture and retain secreted proteins overexpressed by mineral coated microparticle-mediated mRNA delivery, as is necessary to repair injured tissue in the instantly claimed invention.
Examiner’s Response: The relevant issue regarding patentability is whether the method of Murphy would have locally capture and retain secreted proteins overexpressed by mineral coated microparticle-mediated mRNA delivery. It is not whether Murphy would have recognized that the method of Murphy would have locally 
Declarant’s Position (paragraph 7): More specifically, the data in FIGS. 30B & 30C of Murphy et al. explicitly show that mineral coated microparticles did not extend the expression or seem to offer any improvement for sustained delivery of FLuc, which would suggest that Applicant's instant findings regarding sequestration would not have been obvious based on a reading of the cited references.
Examiner’s Response: In response to this statement, the examiner has reproduced below figures 30B and 30C from Murphy and figure 4C from the instant application.

    PNG
    media_image2.png
    428
    452
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    469
    482
    media_image3.png
    Greyscale

Based upon the examiner’s best understanding of the above-reproduced figures, there does not appear to be a significant improvement associated with the method of the instant application that was not found in the prior art.

Response to Arguments
Applicant has provided arguments in applicant’s most recent response on 16 March 2022 (hereafter referred to as applicant’s most recent response). Applicant’s most recent arguments appear to be moot as they appear to relate to a rejection that has been withdrawn. As such, applicant’s most recent arguments have not been addressed substantively, with the exception of what is written below.
In applicant’s arguments, page 8, bottom of page, applicant makes the following argument.

    PNG
    media_image4.png
    82
    636
    media_image4.png
    Greyscale

Applicant makes arguments on page 9 explains that the instant specification on paragraph 0095 actually discloses that EDTA is used for preparing samples for analysis by sandwich enzyme-linked immunosorbent assay (sandwich ELISA), but is not intended to be used in the claimed method itself. See the following text reproduced below from page 9 of applicant’s response.

    PNG
    media_image5.png
    242
    641
    media_image5.png
    Greyscale



Additional Cited Prior Art
As additional relevant prior art, the examiner cites Steed et al. (Journal of Vascular Surgery, Vol. 21, 1995, pages 71-81). Steed et al. (hereafter referred to as Steed) teaches the following, as of page 71, “Conclusion” section of abstract, reproduced below.

    PNG
    media_image6.png
    87
    968
    media_image6.png
    Greyscale

The abbreviation rhPDGF-BB refers to recombinant human platelet-derived growth factor, and the abbreviation “BB” refers to a particular isoform of PDGF.
The examiner also cites Pupo Escalona et al. (US 2009/0074850 A1). Pupo Escalona et al. (hereafter referred to as Pupo Escalona) teaches administration of epidermal growth factor to diabetic wounds and foot ulcers in order to prevent amputation, as of Pupo Escalona, title, abstract, and paragraph 0008.
As such, both Pupo Escalona and Steed teach growth factors to be applied to diabetic wounds and ulcers in order to either treat said wounds and ulcers or prevent them from getting worse.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612